 LOCAL NO. 324, OPERATING ENGINEERSLocalNo. 324,International Union of Operating En-gineers,AFL-CIO (Michigan Chapter,AssociatedGeneral Contractors of America,Inc.)andMelvinCarlson.Case 30-CB-688October 22, 1976DECISION AND ORDERBY MEMBERSFANNING, JENKINS, PENELLO, ANDWALTHEROn October 20, 1975, Administrative Law JudgeBernard Ries issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda limited exception and a brief in support of the Ad-ministrative Law Judge's Decision.The Board has considered the record and the at-tached Decision in light of the exceptions and briefs'and has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.We disagree with our dissenting colleague's' viewthat Respondent's duty of fair representation did notencompass supplying Melvin Carlson with job refer-ral information.We find that inherent in 4 union'sduty of fair representation is an obligation to dealfairly with an employee's request for information asto his relative position on the out-of-work register forpurposes ofjob referral through an exclusive hiringhall.InMiranda Fuel Company, Inc.,'the Board definedthe scope of a union's duty of fair representation as"the right [of employees] to be free from unfair orirrelevant or invidious treatment . . . in matters af-fecting their employment." 3 We agree with the Ad-ministrative Law Judge that Melvin Carlson's effortsto protect his seniority rights by requesting Respon-dent's assistance in determining the names, address-es, and telephone numbers" of individuals on eitherside of his name on its out-of-work register clearlyinvolved a "matter affecting [his] employment." Wetherefore agree with the Administrative Law JudgethatRespondent's arbitrary refusal to comply withCarson's reasonable and manageable request for job-referral information breached its duty of fair repre-sentation and thereby violated Section 8(b)(1)(A) ofthe-Act. ,InMiranda Fuel Company, Inc., supra,the Board'Respondent has requested oral argument This request is hereby deniedbecause the record, the exceptions, and the briefs adequately present theissues and the positions of the parties2 140 NLRB 181 (1962).3Idat 185587quoted from an opinion of the Court of Appeals forthe District of Columbia Circuit 4 which stated,interalia:Among the most important of labor standardsimposed by the Act as amended is that of fairdealing, which is demanded of unions in theirdealings with employees. . . . The requirementof fair dealing between a union and its membersis in a sense fiduciary in nature and arises out oftwo factors. One is the degree of dependence ofthe individual employee, on the union organiza-tion; the other, a corollary of the first, is thecomprehensive power vested in the union withrespect to the individual.We find that Carlson was completely dependent onRespondent for the protection of his referral rights.Business Agent Koski himself testified that Carlsonwould not have been permitted to copy the names,addresses, and telephone numbers of employees onthe out-of-work register. Thus, Respondent's' refusalto prepare such a list deprived Carlson of the onlymeans whereby he could fully investigate whether ornot his referral rights were being protected.' Con-trary to our colleague, we find that the' Union's com-prehensive and exclusive power and authority in thismatter affecting Carlson's employment automaticallyobligated it to deal fairly with Carlson's request forjob-referral information.We agree with the Administrative Law-Judge thatthe reasons given by Respondent for its refusal tosupply job-referral information are insufficient. Itsalleged interest in preserving the anonymity or priva-cy of its members is inconsistent with its admittedpolicy of allowing members to inspect the out-of-work files. Moreover, Respondent's claim that prepa-ration of a list of out-of-work employees would beunduly burdensome is totally undermined by its ad-mission that out-of-work indices containing names,phone numbers, and layoff dates are in existence andare in the possession of its business agents and it wasRespondent who refused to permit Carlson to makehis own list. Accordingly, we agree with the Adminis-trative Law Judge that Respondent unjustifiably re-fused to furnish Carlson with job-referral informa-tion in violation of Section 8(b)(1)(A)Jof the Act.ORDERPursuant to Section 10(c) of the National Labor4InternationalUnion of Electrical, Radio and Machine Workers, AFL-CIO, Frigidaire Local 801 v. N L R B, N L R B v General Motors Corpora-tion,FrigidaireDivision,307 F 2d 679, 683 (C A D C, 1962)5Although Carlson would have been permitted to inspect the cards in theRespondent's out-of-work file, in the absence of a photographic memory hecould not have obtained all of the information he considered necessary todetermine his referral status226 NLRB No. 91 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Local No. 324, InternationalUnion of Operating Engineers, AFL-CIO, Escanaba,Michigan, its officers, agents, and representatives,shall take the action set forth in the said recommend-ed Order.MEMBER FANNING,dissenting in part:This case concerns a union's duty to deal' fairlywith employees it represents, the extent of that duty,and whether a union can violate it even though it hasnot acted in bad faith or from hostility. Unlike mycolleagues, I believe that duty does not extend be-yond matters which the union controls and that, aswe have previously held, a union's duty to representemployees fairly -protects employees from theirrepresentative's hostility, but not from mere negli-gence or lack of responsiveness.Melvin Carlson, a political rival- of Union BusinessAgent Dale Koski, believed he was being discrimi-nated against in referrals from the hiring hall. In or-der to find out if his suspicion was correct, Carlsonasked Koski where he stood on referrals. The workrecords of registrants are kept on individual cardswhich are placed in chronological order in a separatefilewhen the registrant is out of work and Koskianswered Carlson's question by showing him his rel-ative position in the out-of-work file. Carlson did notbelieve that was very accurate and, still wondering ifhe was receiving his share of referrals, asked Koski toprepare a list of the 50 names, addresses, and phonenumbers on either side of his name in the card file.Although he, did not explain it to Koski, Carlson in-tended to call those on the list to see whether theywere being referred when he was not. The list wasnever prepared and furnished to Carlson; conversely,Carlson gave no indication that he was willing tomake out the list himself. He did not ask for thatprivilege and the matter was not litigated.Since the list was not forthcoming, Carlson_ filedcharges and a complaint was issued alleging that theUnion had violated Section 8(b)(1)(A), both by dis-criminating in job referrals and by not furnishing thelist.At the hearing the General Counsel noted that ifhe had seen the Union's referral records, probably nocomplaint would have been issued alleging discrimi-nation in job referrals. The records showed that therehad been no discrimination against Carlson, who hadbeen at least as much beneficiary as victim of depar-tures from seniority in referral. While referrals werenot always made in accordance with seniority, varia-tions were based on other, nondiscriminatory factors.Although the Administrative Law Judge's intuitionsuggested that Carlson might well have been the vic-tim of some subtle form of "discrimination, the evi-dence did not support a finding that the Union haddiscriminated against Carlson.However, although Carlson had not been discrimi-nated against, that did not dispose of whether or notthe list of 100 names which he wanted Koski to pre-pare for him had been withheld unlawfully. The listwould not have had. much value because referralswere not made on the basis of seniority alone, nor isit likely that the beneficiaries, if there had been any,of discrimination against Carlson would have beenout of work. Despite that, the Administrative LawJudge held that because the information was relevantto the referral system the Union could not "arbitrari-ly" refuse to provide Carlson the list. And, he con-cluded, the Union had acted arbitrarily because ithad not provided substantial reasons for not under-taking the task Carlson had set for Koski.I think that is rather farfetched. The informationCarlson wanted was never withheld from him. Koskisimply did not put it in the format Carlson wanted;that is quite another matter. Koski's failure to pre-pare a lengthy list, which Carlson appears to havebeen unwilling to prepare for himself, is not sinisternor even surprising. The most likely answer is thatKoski did not want to do the work because there waslittle need for it, or,value, either to Carlson or to theUnion, in it.The duty of fair representation was not developedfor application to these, housekeeping matters nor tojustify Board or court supervision of a union's- ev-eryday affairs, the efficiency of its services, or its re-sponsiveness to its members. A -labor organization'sduty to deal fairly with its members and employees itrepresents has developed as a corollary to unionpower,and authority,' and applies only to actions inits representative capacity.' The duty does not applyto union actions in other matters because outsidethat sphere it lacks the power and authority whichtrigger the duty. Similarly, furnishing Carlson withthe list he demanded is not within any duty of fairrepresentation because Carlson could have preparedithimself.Even where a labor organization does have a dutyto deal fairly with its members, it is breached onlywhen it deals in bad faith. "Arbitrary conduct" bylabor organizations has been condemned in thoseterms, but as a characterization of unfair or invidiousaction which restrains or coerces employees. A labororganization does not restrain or coerce employees6Vaca v Sipes,386 U 5 171 (1967),Steele v.Louisville& Nashville R RCo, 323 U S. 192,JUE, Frigidaire Local 801 v N.L.R.B,307 F 2d 679(CAD C, 1962)7Miranda Fuel Company, Inc140 NLRB 181 (1962), I dissented for otherreasons LOCALNO. 324,OPERATING ENGINEERS589by a simple failure to provide clerical assistance re-quested by employees it represents.' It is for theUnion's constituents, not the Board, to judge thequality of its service.Iwould dismiss the complaint.III.THE UNFAIR LABOR PRACTICESA. The Allegation of Discrimination Against MelvinCarlson1.Carlson's intraunion activities8GeneralTruck Drivers, Chauffeurs and HelpersUnion,Local No 692,International Brotherhoodof Teamsters, Chauffeurs,Warehousemen& Helpersof America (GreatWesternUnifreight System),209 NLRB 446 (1974), alsosee my separate concurrenceDECISIONSTATEMENT OF THE CASEBERNARD RIES, Administrative Law Judge: This proceed-ing was heard at Escanaba, Michigan, on December 3,1974, and April 15, 1975. The complaint, based on a chargeand amended charge filed, respectively, on April 24 andJune 12, 1974, alleges that since on or about November 26,1973,Respondent has, in various ways, discriminatedagainstMelvin Carlson, the Charging Party, in the opera-tion of its hiring hall system because of Carlson's "politicaland intraunion activities," in violation of Section8(b)(1)(A).'As a second violation, the complaint allegesthat Respondent, on or about February 13, 1974, refusedto honor Carlson's request for information pertaining to itsreferral system; this conduct is also asserted to be violativeof Section 8(b)(1)(A).Respondent's answer denies thecommission of any unfair labor practices.Upon the entire record,2 and after due consideration ofthe briefs filed by the General Counsel and the Respon-dent, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSAt the hearing, the parties stipulated, and I find, thatMichigan Chapter, Associated General Contractors ofAmerica, Inc. (AGC), is an organization of employers en-gaged in the building and construction industry in theState of Michigan; that during the; year preceding the hear-ing, a representative period, a number of AGC's member-employers purchased goods and materials valued in excessof $50,000 directly from suppliers 'located outside the Stateof Michigan; and that, at all times) material, AGC has beenan "employer" engaged in commerce or in an industry "af-fecting commerce" within the meaning of Section 2(2), (6),and (7) of the Act.II.THE STATUS OF RESPONDENTThe answer admits, and I find, that Respondent is alabor organization within the meaning of Section 2(5) ofthe Act.iThe complaint does not specifically allege a violation of Sec 8(b)(2).2Certain errors in the transcript have been duly noted and corrected.At all times material, Respondent has operated an exclu-sive hiring hall throughout the State of Michigan pursuantto its bargaining agreement with the Michigan Chapter,Associated General Contractors of America, Inc. We arehere concerned with the operation of that hiring hall in theUpper Peninsula of Michigan. The office in charge of thehiring hall in that area is located in Escanaba; it is runprimarily by Business Agent Dale Koski. Koski estimatedthat approximately 800 members of Respondent reside inthe Upper Peninsula. Melvin Carlson, the Charging Party,a member of Respondent, uses the hiring hall in Escanaba.Carlson has been a member of Respondent since 1953.In 1971, he campaigned vigorously against the then-incum-bent administration of Respondent, headed by a businessmanager named Myers. Carlson ran, unsuccessfully, as anindependent candidate for vice president of the Local(there were four other candidates for the job). Also runningfor office, against the incumbent administration, was aslate called "Sober's Action Slate," which included Koski,who was running for the office of auditor. In the course ofthe campaign, Carlson published two newsletters attackingthe current Myers Administration, and only peripherallyattacking the Sober's slate. The latter group also upbraidedtheMyers administration. In June or July 1971, Carlsonhad a "heated" personal encounter with Koski about theplatform on which Koski was running. During the sameperiod, at a meeting conducted by Koski's slate, Carlsonpassed out literature which was the subject of "hostile"remarks made by Keith Sober, the slate's candidate forbusiness manager. Sober's group won the election. In April1973, Carlson spoke against an administration proposal ata meeting of Respondent in Detroit; the proposal was de-feated. In July 1973, at a construction project, Carlson crit-icized Koski, in a "rather heated"' conversation, for failingto enforce the bargaining agreement, and also told Soberthat the agreement was in violation of the Internationalconstitution. Sober called Carlson a "smart ass lawyer."2. The operation of the hiringhall; the allegeddiscriminationIn relevant part, the complaint, which issued on Novem-ber 4, 1974, alleges that, since "on or about November 26,1973, and continuing at all times since then, Respondenthas restrained and coerced and has discriminated againstCharging Party in the operation of its, hiring hall system, allbecause of Charging Party's engaging in political and intra-union activities."When the case came on for hearing on December 3,1974,General Counsel had not had an opportunity to in-vestigate the foregoing allegation by examining the mostprobative evidence available-the hiring hall records. Re-spondent refused to honor a subpoena directing Koski to 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDproduce those records at the December 4 hearing; GeneralCounsel thereafter obtained district court enforcement ofthe subpena; and Respondent complied with the order ofthe district court.When the hearing resumed on April 15, 1975, GeneralCounsel announced that he had examined the hiring hallrecords and that "consequently, General Counsel is lessconvinced that there has been a discrimination situation inregard to Mr. Carlson .... Now, in looking at the totalpicture in all, General Counsel is somewhat questionableor doubtful whether, given all information that we nowhave, General Counsel would have issued a complaint inthe first place ...." Nonetheless, because of certain rec-ords to be discussed below, General Counsel chose to pro-ceed on this portion of the complaint. In his brief, however,General Counsel, while suggesting that there might be abasis for finding a violation, asks for no monetary remedyfor Carlson, "due to the circumstances peculiar to this case,inasmuch as it would be very nearly impossible to de-termine'which jobs Carlson and other members wouldhave been entitled to."The only hiring hall records put into evidence by Gener-al Counsel were 250 "Work Record" cards, representing aportion of such records examined by him.3 A "Work Rec-ord" card is maintained for each user of the hiring hall; thefront of the card (which is not in evidence for the 250 cardsoffered) gives relevant data pertaining to the employee,such as name, address, and the work functions he is capa-ble of performing; the other side contains informal hand-written notations,made by either a_ business agent or asecretary, showing referrals of the employee by the hall;attempts to refer and, often, an employee's reason for re-fusing a referral; layoff dates; notes that an employee hadchecked in at the hall; and miscellaneous data.The hall does not issue seniority or out-of-work lists.Koski testified that, when employees register as "out ofwork," either by coming to the hall or phoning in, theircards are transferred to an out-of-work file box, and theirnames, telephone numbers, and layoff dates entered on se-parators maintained in the box on a monthly basis; as theyare successfully referred to work, the referral is entered onthe card, their names are lined out on the monthly separa-tor, and their cards removed from the file box and placedin the alphabetized master file. Thus, the most practicalway to ascertain standing of a certain employee on theout-of-work register at a particular time is to count thetotal number of names appearing on the monthly separa-tors for the months preceding that of the registration dateof the employee whose standing is being ascertained. Aftersome time has elapsed, and names have been lined out as aresult of referrals, it appears that it would be complicatedto reconstruct a seniority list for any given date in the past.Koski further testified that attempts to refer a registrantare made by telephone, and that "normally" the hall willmake two, such attempts, but not always, since a "referralgenerally has to be made within the same day." If a mem-3Although it was not stated how many cards werenotproffered, Koski's"guess" that Respondent had 800 members in the Upper Peninsula suggeststhat the cards in evidence represent less than a third of the membershipusing the hall.her refuses a referral, he does not forfeit his standing onthe out-of-work register.4Of the 250 cards in evidence, as I understand the record,the parties agreed that General Counsel would stake hiscase on only the inferences arising from 21 of the cards, astowhich he interrogated Koski, and that Respondentwould not be required to explain or otherwise be held ac-countable for inferences which might be drawn from cardsnot so examined into .5 Thus, the transcript contains thefollowing, somewhat garbled, statement by counsel for Re-spondent, made after General Counsel had moved the ad-mission of the cards, and not demurred to by GeneralCounsel:Might I make this statement for the record? Pursuantto an off-the-record discussion, it is my understandingthat counsel for the General Counsel is not claimingthat all 250 cards support discrimination charges, butrather that counsel has questions regarding certain ofthose cards as exhibits which may support or not sup-port a discrimination charge. It's my understandingthat counsel will identify those cards among the 250now offered by way of examination of Mr. Koski andthat the Respondent need not be concerned in thewriting of a brief or any further proceedings whereany of those cards introduced, as exhibits which arenotified as relevant to the charge to the questioning bycounsel for the General Counsel of Mr. Koski [SIC]6With that understanding, I will both stipulate to theauthenticity of the copies tendered and as to their ad-missibility.Subsequently, I asked General Counsel to confirm my un-derstanding that "the cards other than the ones which youwill specifically bring to my attention are offered solely assome sort of contextual evidence"; he replied in the affir-mative, adding that he felt "the record should reflect theentire situation, the work situation during the time periodinvolved here and in order that the full picture can be elic-ited and so we did want the whole context of the situationto be reflected in the record." Clearly, the 250 cards, beingonly a portion of the total number on file, do not reflect the"entire" work situation during the time period involved. Iconclude from the foregoing statements that, in attemptingto prove discrimination against Carlson, General Counselagreed to rely only on the 21 cards as to which Koski wasthereafter interrogated,' and that the other cards are inevidence as "contextual" background which fills out the4Prior to July 1974, referrals were made by Koski and another businessagent,Bernard Bodette,who died in that month. In September 1974. hisson,William Bodette,was appointed business agent, and he and Koski werethereafter in charge of making referrals5Byspecifying those cards which,in his view,militatedagainst afindingof discrimination, however, as later discussed,I assume that General Coun-sel intended to afford Respondent the right to rely on the remainder of thecards for succor6 Probably should read "further proceedingswithany of those cards intro-duced as exhibits which arenot identifiedas relevant to the chargebythequestioning by counsel for General Counsel of Mr Koski."7 The "16 plus the other 5 I've mentioned that would arguably support adiscrimination; this discrimination allegation in the complaint" were speci-fied by General Counsel as G. C Exhs. 140, 208, 210, 245, and 260, pertain-ing to the period November 27, 1973-July 7, 1974, and G C Exhs 40, 55,69, 78, 88, 89, 90, 93, 131, 144, 155, 173, 174, 201, 228, and 242, pertaining tothe period subsequentto October 7, 1974 LOCAL NO. 324, OPERATING ENGINEERSpicture, which may not be used against Respondent, andwhich tends to militate against a finding of discrimination,as General Counsel candidly conceded.It should first be noted that the bargaining agreementitselfprescribes no criteria for referral from the hiring hallother than that selection "shall be on a non-discriminatorybasis."While the relevant provision refers to "mutuallyagreeable standards established shall be on anon-discrimi-natory basis," there is no evidence that Respondent andthe contracting employer association have ever establishedsuch standards. At the hearing held in December 1974,however, before Respondent was required to produce itsrecords, Koski stated that the criterion for referral (otherthan work qualification) was seniority on the register. Thelatter was determined by the "earliest lay-off date"-whenan employer called for a referral, "[w]e then start lookingthrough the cards for who is qualified and then the earliestlay-off date is the one that's called." After the records wereproduced, however, and it was determined that betweenNovember 26, 1973, and February 5, 1975, some 21 em-ployees with "lay-off dates" atleastnominally inferior toCarlson's were called for jobs in preference to Carlson,Koski explained these apparent deviations essentially byciting factors which departed from a strict "first-in-first-out" procedure.Thus, if an employee's card showed that he had workeda "short job" before his last layoff, that would not preju-dice the standing on the register which he held prior totaking the "short job." 8 A "shortjob," according to Koski,is something like 3 weeks, but it might range above that,perhaps by a matter of additional weeks; gauging its"shortness" might be influenced by the fact that the em-ployee had not had much employment through the hiringhall in the preceding year or so. Again, Koski's decision torefer out of seniority might be affected by an employee'sneed for "insurance hours" 9 or for sufficient work to quali-fy him for unemployment insurance benefits. Furthermore,said Koski, starting "from the top" in making referrals isoften disregarded when an employee has evidenced in thepast that he does not desire short jobs or only 'wants towork in a particular area. In addition, Koski will, on hisown, and regardless of seniority, refer an applicant to ananticipated "short" job if the job is in the vicinity in whichthe employee resides.10 In two instances, referrals weremade on the basis of the employees' physical condition.Isetoutverbatimbelow Carlson's "Work Record"(Resp. Exh. 1) in pertinent part, beginning with 1971, whenhe first ran for office:Laid off 10/15/71 . . . Didn't notify Hall.White Card (Pipefitters) 10/18/71 . . . Didn't noti-fy Hall. (DBK)Laid off 3/1/72Called for 11 Terre Haute Empire Mine 4/7/728Koski explained the reason for this practice as being that if employeessuffer forfeitures for taking shortjobs,theywill refuse to take them9Koski testified that to maintain eligibility under the Union's insuranceprogram an employee must work specified amounts of time quarterly, semi-annually, oryearly10Charging Party Carlson was well aware of this practice and, in fact, atthe hearing, predicated his complaint in part on the fact that he thought hewas not beingsimilarly favored.591Laid off 6/30/72Called for 61-B Hoover 7/17/72Came in 7/17/72-said he would wait for Glad-stone jobCalled for Terre Haute Republic-Refused forabove reasonCalled 10/2/72-Cornell-Leech (Tilden)Requested lay-off 7/13/73Called for U.P. Steel 8/13/73 No ans.Called forUniversalTank-Nahma-8/16/73-refused-Wife ill and must be with her and job isn'tlong enough! !Called for P & H truck crane-Champion-Tilden-No ans. 8/17/73A.B.I.-Empire-American Crawler 8/30/73Requested lay-off 11/26/73Called for piledriving rig-Ontonagon paper mill-not home will call back per housemaid-never did callback 3/1/74Ck'd at Hall 3/26/74Called for A & P Pump Crete Refused 4/22/74Ck'd at Hall 5/2/74Called forOntonagonPaperMill5/6/74-piledriving rig i"No"Called for Brown-Minn. Tank (Tilden)-5/20/744100 Manitowoc "No"Ck'd at Hall 5/29/74Ck'd at Hall 6/18/74Called for McKee (Empire) 6/24/74 (80 ton MobileCrane) -"No.'"Called for Adolphson and Peterson-Amer. crawlercrane-Marquette Power House-Refused 6/27/74Sent on Unit Crane-Proksch-Esky-7/11/74Laid off 10/7/74Ck'd at Hall! 11/7/74Ck'd at Had 11/18/74Itwill be noted that, after Carlson's political bid in 1971,the Respondent made four attempts in 1972 to refer him,two of which offers he accepted, and four in August 1973,1month after he had requested layoff from the Cornell-Leech job to which Respondent had referred him in Octo-ber 1972, and also close on the heels of the two anti-admin-istration incidents in April and July 1973; he accepted thereferral toA.B.I.Empire and worked until November1973.Carlson testified that he "requested layoff" on Novem-ber 26, 1973, because the work situation demanded thatone employee be laid off, and he agreed to accept the lay-off.He thereafter notified the hiring hall of the layoff,probably on the following day.12ii"Called for" means that the Respondent attempted to contact the em-ployee for referral to the indicated job Normally, when sucha notation isnot followed by some entry such as "refused"or "no answer," it means thatthe employee accepted the referraliiThere is some conflict in the record as to whenthe notification wasgivenCarlson testified that his habit was to give such notificationimmedi-ately after layoffKoski testified that he doubted that Carlsonnotified thehall until February 13, 1974, when he came to the hall toascertain hisrelative senioritypositionon the out-of-work register. On that day, Koski"stuck his thumb" in the file box to show Carlson his position in the out-of-work binder, which suggests that Carlson's card was containedin that bind-Continued 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn December 16, 1973, Carlson went to work out oftrade-as a pipefitter-for Grunau Pipefitting Company atthe EmpireMineproject.While he worked that job, untilJuly 11, 1974,he spoke frequently on the jobsite to Busi-ness Agent Bodette(considered a "pretty good friend" byCarlson)about the possibility of being referred from thehall as an operating engineer.The first such call he received from the hall came onMarch 1, 1974, some 3 months after his November 26,1973, layoff.Carlson was not at home when the call camein.While Carlson testified that he attempted to return thecall from Bodette (taken not by a "housemaid," but by hisillwife's companion),he was unable to contact Bodettethat evening.He did not try to contact Bodette again onthe following workday. The offer was for a job in Ontona-gon, about 180 miles from his hometown of Gladstone.13Carlson turned down the next job, for "A & P PumpCrete," offered to him by Bodette on April 22, 1974, be-cause the latter told him the job would last only 1 or 2days. Carlson stated that he refused the job because hebelieved that taking it would send him to the bottom of theout-of-work roster.Carlson's testimony with respect to thisand other referrals discloses what the remainder of the rec-ord indicates is a misunderstanding of the referral sys-tem-a belief that taking short jobs would cause him tosacrifice his standing on the out-of-work list.On April 24,Carlson filed-the discrimination chargepresently under consideration. On May 6, May 20, andJune 24 and 27, 1974, he was called for jobs, all of which herefused on the ground that their distances(at least 70 milesand more)from his home were too great and his belief thathe had then achieved sufficient seniorit4y on the roster to bereferred to a job closer to his home.l On July 11, 1974,Respondent referred Carlson to a job in Escanaba,7 milesfrom Gladstone.He accepted the job and was laid off fromiton October 7, 1974. Carlson promptly reported to thehall. Thereafter, and as of the last date of hearing on April15, 1975,Respondent did not,to Carlson's knowledge, re-fer him to any jobs. Whether it attempted to do so will bediscussedinfra.As set forth above, General Counsel stated at the hear-mg that he perceived two potential periods of discrimina-tion.The first would be from his requested layoff from theA.B.I. Empire job, until March 1, 1974 (and perhaps there-after),when Carlson received a call from the hiring hall toer,meaning that he must have registered as being outof work atsome priortime.On the otherhand,Carlson's testimonythatwhen he asked Koskiabout his standing,"we both agreed more or lessthat [his layoffdate] wason November 26" might indicate either that his card was in the registerand they weresimply tryingto ascertainwhich partit could be found in, orthat Carlson had not in fact registeredfor layoff prior to February 1974 Atany rate,as discussed below,it is clear that beginning in late 1973 andthereafter,BusinessAgentBernard Bodette was well aware that Carlson wasnot working in the trade13There is no evidence that Carlson knew at the time wherethe job waslocated.14 It was Carlson's belief that three construction jobs requiring the use ofoperating engineers were then,or about tobe, in progressin the Gladstonearea.The records,however, indicatethat only afew such jobs became avail-able on these project sites beginning in the summerof 1974 General Coun-sel did not questionKoski aboutmost of these referrals, they occurred, inlarge part,at a tune whenCarlson had already (in July 1974)been assignedto a job in the Gladstone areawork at the Ontonagon paper mill;the second would beafter Carlson's layoff from the Escanaba job on October 7,1974. As indicated, the parties set forth at the hearing theirunderstanding that General Counsel would rely on only 5referral cards of other employees during the first periodand 16 cards during the second period as possible predi-cates for inferring discrimination against Carlson;conse-quently, I consider myself bound to ignore the remainingcards, except insofar asthey giverise to inferences support-ing Respondent's defense.The first period of nonreferral:After his layoff on Novem-ber 27,1973, Carlson received no referrals from the hall for3 months, until March 1, 1974. My review of the 250 cardsindicates, however, that theMarch 1 referral to Carlson(and, to a lesser extent, the next referralof April 22, 1974)constituted,at least on paper, and based on a rule of strictseniority,favoritism toward Carlson.Thus, the recordsshow that the March 1 referral constituted a preferenceover 62 hiring.hall users who had layoff dates precedingNovember 26, 1973, and who received no referrals untilafterMarch 1,1974.15 In addition,the next referral to Carl-son, on April22, 1974,prior' to his filing a charge in thiscase, technically preferred him over 43 employees who,strictly on the basis of seniority stemming from the, lastlayoff date, had a superior claim.16Discrimination,however, is hardly ever blatant. Thereclearly exists the possibility that the referrals made to Carl-son in 1974 were subtle,token attempts to give an appear-ance of fairness.Carlson testified that Business Agent Bo-dette told him that the April 22, ' 1974, referral was only a2-day job.On the other hand,there is nothing in the recordto indicate that the attempted March 1 referral was to besimilarly limited, and as to the four referrals which Carlsonrejected in May and June(made after,it should be noted,his charge was filed),his primaryreason for refusing wasthat the jobs were unacceptably distant from his home base(hismistaken notion that acceptance would cause a forfei-ture of his seniority on the register also may have enteredinto these refusals).The evidence of a preference to Carlson,which,as Gen-eralCounsel candidly stated,diminished the prospect offinding discrimination,was countervailed to some extentby evidence of five employees (G.C. Exhs. 140, 208, 210,245, 260) whose last layoff date occurred after November26, 1973,but who received referrals prior to March 1, 1974.General Counsel questioned Koski about these deviationsfrom a "first-in-first-out"standard.Koski appeared, atbest, to be attempting to reconstruct what must have hap-pened, rather than recalling what the reasons for these re-ferrals had in fact been.He explained these referrals asrepresenting three employees who had worked "short jobs"leading to their post-November 26 layoffs, which did notrequire a forfeiture of their previous standing on the out-of-work list, and two employees who had only hada limit-1sG C Exhs. 25---27, 34, 35, 42, 43, 49, 51, 52, 55, 57, 61, 62, 70, 74, 75,80, 81, 84, 87, 90, 92, 94, 95, 99, 103, 105, 106, 111, 115, 125, 127, 128, 174--177, 179, 183, 184, 186, 193, 197, 209, 218, 222--224, 227, 228, 230--232,234, 235, 237, 240, 251, 254, 257, 25916G.C Exhs 25, 26, 42, 51, 52, 55, 57, 62, 70, 75, 80, 81, 84, 87, 90, 92, 99,103, 105, 111, 125, 127, 128, 174, 177, 183, 184, 186, 197, 218, 222, 223, 227,228, 231, 232, 234, 237, 240, 251, 254, 257, 259 LOCAL NO. 324, OPERATING ENGINEERSed amount of work in 1973 17 and needed additional hoursof work for both union insurance coverage and unemploy-ment insurancequalification.The cards seem to support Koski's explanations of theexceptionsmade for these five employees. Looking atCarlson's card, it shows that he worked a total of nearly9-1/2 months, by referral from the hall, in 1973. In addi-tion, although Koski seemed to testify that he had notknown of Carlson's work status until at least February1974, Carlson testified thatBusinessAgent Bodette knewthat, beginning December 16, 1973, Carlson was workingout of trade as a pipefitter.18 Accordingly, insofar as itmight be argued that Respondent failed to bend the senior-ity principle in Carlson's behalf as it did for some of thefive employees who had had little employment, as dis-cussedabove, there would have been no apparent reasonfor doing so. Similarly, insofar as it might be contendedthat Carlson did not receive the benefit of the "short job"exception 19 formaintaininga prior layoff date as his se-niority date, his work record shows that he had workednearly 3 months at the job from which he laid off on No-vember 26, 1973.It should also be pointed out that these five referralsconstituted a preference, based on strict priority dates, notonly over Carlson but also over many other employees whohad been laid off prior to the layoff dates of these fiveemployees and did not receive referrals until after the fiveemployees.Basedsolely on the five cards proffered by GeneralCounsel to show discrimination during the 1973-74season,to which, as indicated, I feel obliged to limit my consider-ation, I have no basis for inferring discrimination againstCarlson because of, in the words of the complaint, his "po-litical and intra-union activities." I note that after thoseactivities began in the summer of 1971, and through No-vember 26, 1973, Carlson received eight attempted referralsfrom the hall; he accepted three of the jobs, for a total ofabout 15 months' work. He was in fact preferred over 62employees, on a straight seniority basis, for the March 1,1974, attempted referral, and over 43 employees for theApril 22 referral. In these circumstances, and on the basisof the limited data for consideration at my disposal, I finditdifficult to conclude that Carlson was discriminatedagainst during the period from November 26, 1973, to July11, 1974, when he was offered, and accepted, a job in Esca-naba.The second period of nonreferral:After Carlson hadworked 3 months at the Escanaba job, and was laid off onOctober 7, 1974, he had obtained no work as a result ofreferralsfrom the hall as of April 15, 1975, the last date ofthe hearing.20 Initially, consideration of whether Carlson17One of these was Noyes, whose card (G C Exh. 245) does not includeentries prior to October 24, 1973, which apparently appeared on an earliercard for Noyes not put into evidence.18Carlson testified that his compensation as a pipefitter was about thesame as that accruing to an operating engineer,and he had other"fringebenefits"while so employed,19While Koski first testified that generally a "short job" would be 3weeks, he expanded that definition later on, including one 7-week job as a"short job" because of the particular employee's prior lack of gainful em-ployment593was the victim of discrimination during this period is limit-ed by the fact that the records in evidence were copied bycounsel for the General Counsel on February 5, 1975;there is no evidence in the. record as to the number ofreferrals, if any, made after that date, and I therefore can-not assume that any were made. I am, of course, furtherlimited by the agreement of counsel that only the referralsmade after October 7 to 16 employees about which Koskiwas examined, could be used against Respondent in evalu-ating the charge of discrimination.Koski explained the preference of the 16 employees, allof whose last layoff dates followed Carlson's October 7date,21 as follows: one job involved heavy work, and theemployee -referred was young and strapping (Carlson ap-peared to be neither); six were cases in which the layoffsubsequent to Carlson's was from.a "short job" which didnot cause forfeiture of the six employees' prior layoff se-niority; three were situations in which the assigned job wasof short duration and/or at a distance which, according toKoski's experience, most employees would not travel for, afew days work; three involved cases in which the employeehad only had a small amount of work in the past year;22the reasons for one such referral were that the employeehad only worked a short period in the preceding year andwas a "severe diabetic" who needed special attention; oneemployee had been working out of a trade (as a pipefitter),and his time spent doing so did not cause a forfeiture of hisoriginal layoff date; one such referral (on November 6,1974) was explained as based on the fact that the employeewas a "heavy equipment mechanic,"-presumably a rarecommodity, and also that he had not had much work sinceAugust?Some of ^ these explanations are convincing; a few, suchas Dwa's case, raise doubts in my mind as to their reliabili-ty?a On the other hand, as General Counsel pointed out atthe hearing, and as the records show, there are 31 employ-ees with layoff dates earlier than Carlson's (5 in October,20Koski testified, however,that Respondent twice called Carlson on Jan-uary 20, 1975, for a job in Kingsford, Michigan, but could notcontact himThese attempts do not appear on the copy of Carlson's workcard in evi-dence,since that copy was produced and entered in evidence on December3, 1974,thus predating the alleged calls. Counsel for Respondent repre-sented that Carlson's actual card shows the attempted referral,and Carlson,of course,was in no position to deny that such calls had been made2iG C Exhs 40, 55, 69, 78, 88-90, 93, 131,' 144, 155, 173, 174, 201, 228,24222As to one of these, Groleau, Koski testified that he had no employmentbetween October 1973 and September 1974 Since Groleau's current card(G C Exh 89)shows only his employment experience beginning September30, 1974,and since Groleau's prior card was not introduced,there is no waytoAuestion the validity of Koski's testimony in the respectOn this latter point, the card of this employee, Dwa, shows quite thecontrary- he was laid off on August 2, worked from August 19,to September21, and from September 25 to October 6, and apparently worked fromshortly thereafter until October 17 (G C Exh. 131). Prior to August 2, Dwahad worked for over 6 months in 1974 Compared to the work,expenence ofmany other employees disclosed by the cards, Dwa had enjoyed a prosper-ous year But the first reason, given by Koski, that Dwa was a "heavy equip-ment mechanic," impliedly anunusual skill, is not controvertedby otherevidenceu In examining the other records of attempted referrals after October 7,1974, certain other cards leg, G.C. Exhs 65, 83, 89, 123, 145, 154) alsosuggest unwarranted preferences,either in terms of strict seniority or inKoski's terms of doling out the work'io the most needy, regardless of senior-ity.Since, however, counsel have agreed that 1 am not to rely on recordsabout which Koski was not questioned, I shall disregard these cards. -594DECISIONSOF NATIONALLABOR RELATIONS BOARD12in September, 7 in August, 3 in July, and 4 at earliertimes) and many others with layoff dates relatively close toCarlson's (24 laid. off by October 31, and 26 more laid offby November 15) who, as of February 5, 1975, had re-ceived no referrals.General Counsel argues,that if I were to determine thatKoski's explanation of these. 16 cards (and the 5 examinedrelative to ,the period between November 26, 1973-July 141,1974) was spunous,`I could properly conclude that Carlsonwas the victim of discrimination. For this -proposition, hecitesInternational. Union of Operating Engineers, Local 406,tractors of America, Inc.),189 NLRB 255 (1971). In thatcase, the Administrative Law Judge, whose decision wasadopted by the Board, did hold that a finding of discrimi-nation against a registrant-because of his political activitieswas not "precluded because there were other names on theout-of-work listwith earlier registration dates thanDufour's. ,Manifestly, discrimination against these otherregistrants was-neither charged nor litigated" (189 NLRBat 265). The decision contains no other details about thenumber or circumstances of these "other names"; it does,however, indicate factual distinctions between the opera-tion of that hiring hall and this one. I note, however, that inLocal Union No. 181, International Union of Operating Engi-neers,AFL-CIO (Nicholson Construction Company),148NLRB 750 (1964). the Trial Examiner, also affirmed by theBoard, appeared to opt for a contrary thesis-that the exis-tence of- other persons discriminated against gave rise to aninference that the Charging Party had not been specificallydiscriminated against; and placed a burden on the GeneralCounsel to show that the other apparent discriminateeswere of a similar stripe with the alleged discriminatee:"Any unfairness which may have resulted from the mannerin which the [hiring hall] was operated was apparently feltnot alone by the supporters of Williams, but also by otherswho werenot shownto have supported Williams or op-posed the candidacy of Watkins. Indeed, that system ap-parently operated in Meeks' favor at times and, indeed,perhaps even on August 19, in that he was called in prefer-ence to a few crane operators who were on the out-of-worklist longer than he was." (148 NLRB at 756; emphasis sup-plied.)As discussed, the record shows that for the two periodsinvolved here, the 21 referrals examined into worked a dis-crimination, on a straight seniority basis, not only againstCarlson but against many other applicants. In such circum-stances, even if I were to discredit Koski. (which, on thelimited record before me and in the absence of contradic-tion of Koski's testimony, I do not), I would have consider-able difficulty in finding support for the complaint allega-tion that Carlson was discriminated against because of his"political and intra-union activities." The fact that Koskimight have improperlypreferred 21employees, thereby ef-fecting a general discrimination against so many others,does not in my view afford a reasonable foundation for'inferring that the basis for a single one of those many otherdiscriminations was his "political and -intra-union activi-ties", Furthermore, in the first period considered, as shownabove,, inMarch and April 1974, Carlson was preferredover a large number of employees who, again on- the basisof strict seniority,might have been entitled to the jobs hewas offered. The same is true of the second period, basedon the asserted effort to refer Carlson to the Kingsford jobon January 20, 1975.In addition, I take- cognizance of the fact that Carlsonhad consistently refused the referrals made to him in Mayand June 1974 on the ground-that he-desired work close tohome. He refused work at the Ontonagon paper mill, theTilden mine, the Empire mine, and the Marquette powerhouse. The records show that a great many of the referralsmade between October 7, 1974, and February 5, 1975, wereto theseprojects or to similarly distant locations. After thisexperience, it would not be unreasonable to decide that itwould be fruitless to attempt to refer Carlson to such loca-tions.In all, considering the Respondent's referrals to Carlsonafter his 1971 election efforts, which'kept him working fair-ly steadily until November -1973; the limited and confusingnature .of the evidence which I am authorized to consideras evidence of discrimination here; the not-implausiblecharacter of Koski's explanation of most of the 21 cards;and the fact that the statistical discrimination, ifany,would encompass not only Carlson but a substantial num-ber of other employees, I feel constrained to conclude thatGeneral Counsel has not shown, by a preponderance of theevidence, that Carlson was discriminated against becauseof his political dissidence. I am reluctant to so concludebecause I strongly intuit that Carlson was, in fact, the vic-tim of`discrimination so,motivated; intuition, however, isno substitute for hard evidence. Perhaps if all the cardswere eligible for consideration; if Koski was interrogatedabout them all, and if a computer was set to work on theissue, a case could be made out; but that is not the postureof this proceeding.The, main thrust of General Counsel's brief is devotednot to the foregoing issue, but to a contention that thehiring hall is operated in such a random fashion, withoutany sort of uniform standards or guidelines, that its opera-tion necessarily constitutes unfair, invidious, and irrelevantconduct within the meaning ofMiranda Fuel, Inc.,140NLRB 181 (1962), enforcement denied 326 F.2d 172 (C.A.2, 1963). General Counsel asks me to so conclude, and toorder Respondent,inter alia,to "formulate reasonable andlogical standards for the operation of its referral system,post those, standards in its union hall so that its memberscan be apprised as to how the system operates, and abideby those standards."The complaint, however, does not raise the broad andimportant question of the requirement for standards in theoperation of a hiring hall; it alleges only that Carlson wasdiscriminated against for his "political and intra-union ac-tivities."The case was not heard on the basis of whether,and what, standards must be employed in the operation ofa hiring hall; General Counsel did not move to amend thecomplaint to include such an issue; and Respondent's briefdoes not touch on it. Because of the significance of theproposed finding, and the likelihood that the case wouldhave been heard quite differently on such a theory, I donot believe that the issue is properly before me for decision.I.U.O.E.,Local 406, AFL-CIO (New Orleans Chapter,AGC), supra,189 NLRB at 264. LOCAL NO. 324, OPERATING ENGINEERSThis is not to say that the issue should not be pursued inanother forum. As General Counsel accurately points out,the factors on which Respondent relies in making referralsare "completely devoid of boundaries, parameters, guide-lines or definitions." As now run by Koski, the hiring hall,whether benevolently operated or not, is his fiefdom. Gen-eralCounselnotes,with only slight exaggeration, that"[a]ny unemployed member could doubtless be referred fora particular job ahead of any other member, and Respon-dent would be able to justify it on, the basis of some combi-nation" of factors. Such near-absolute power vested in aunion- official is plainly a potentially dangerous thing.21Itmay in fact be none of the Board's business how ahiring hall is run, as long as it-is not shown to be operateddiscriminatorily. SeeLocal 357 International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of Amer-ica [Los Angeles-SeattleMotor Express] v. N.L.R.B., 365U.S. 667, 676 (1961). And I appreciate the problems inher-ent in operating a large hiring hall. It would seem a wasteof resources, for example, to require a union to plow rigidlythrough a long list of registrants for every referral, callingeach registrant in turn by seniority, even though the busi-ness agentknows full well that the first 50 registrants, forreasons oftheir own,, willrefuse a -given job. It further maybe a valid consideration in- determining order of hire for ahiring hall to choose among registrants on the basis of anequitable distribution of work. Cf.N.L.R.B. v. News Syndi-cate Company365 U.S. 695. 702 (1961);International Unionof Operating Engineers, Local 18, AFL-CIO (Ohio Contrac-tors Association),204 NLRB 681 (1973), and cases citedtherein Z6 But there inheres an enormous potential forabuse in a hiring hall which maintains no published pnori-ty, lists,which operates with no written standards for refer-ral, and in which the livelihood of men has been confinedto the unbridled discretion of a few union officials. Therearemany records here, not examined into at hearing,which facially suggest discrimination or preference andwhich beg for explanation. Why, for example, were there anumber of employees on the register with layoff dates asearly as June, July, August, and September, 1974,', whowere apparently available but who had received no refer-rals as of February 5, 1975? Why was it, as Koski testified,25 As the Trial Examiner noted inLocal Union No 181, L U 0 E, AFL-CIO, supra,148 NLRB at 753, "This referral procedurealso makespossiblethe exercise of favoritism or discrimination without easy detection "26 InI'U 0 E, Local 18,204 NLRB at 681, the Board declared a broadrule that "[w]hen a union prevents an employee from being hired[theBoard] will infer-or, if you please, adopt a presumption that-the effect ofits action is to encourage union membership on the part of all employeeswho have perceived that exercise of power But the inference may be over-come,where the facts show that the union action was necessary to theeffective performance of its function of representing its constituency " Ev-ery time one employee is-referred from a union hiring hall, of course, iteffectively means that the Union has "prevent[ed] an[otherl employee frombeing hired "But it seemsunlikely that the Board intended that, in order tojustify each referral, the Union must demonstrate that "the union actionwas necessary to the effective performance of its function of representing itsconstituency."More apposite. perhaps, is theMirandarequirement that aunion refrain from "unfair or irrelevant or invidious treatment,"140 NLRB181, 185 (1962), or the Board's holding inMarquette Cement ManufacturingCompany,213 NLRB 182 (1974), that the Union "acted in furtherance of avalid objective for the benefit of the membership as a whole-" SeeGeneralTruck Drivers, Local 315, International Brotherhood of Teamsters (Rhodes &Jamieson,Ltd),217 NLRB 616 (1975)595that employee Groleau had received no work for 12months? There may be valid answers to these and manyother questions which the recordsraise;they should besought.While I would suppose that Section 10(b) wouldlay to rest the possibility of further Board proceedings as tothese particular records, the broader question of whether ahiring hall may be operated m,this fashion should be pur--sued.B. TheRefusal ofInformation to Carlson, on February 13,1974The complaint alleges that on February 13, 1974, Re-spondent violated Section 8(b)(1)(A) by refusing to complywith Carlson's request for certain information pertaining tothe referral system.According to Carlson, on February 13; he asked Koskiin the hiring hall for his standing on the out-of-work list.Koski "stuck his thumb" in the center of the file containingthe work records and told Carlson "Here's where you standin the file." Carlson elicited a numerical standing from Ko-ski.Carlson was not sure of the number told to, him: "I wasthinking of the number 62, but it could have been 50 to62."Carlson then asked Koski "if he would give me a listof-the number of people, as I recall it, it was 50-peopleahead of me and behind. me on the list." He told Koski hewanted the "name and address and telephone number" ofthe 100 people involved. According to Carlson, Koski toldhim that he would mail him the information, but never didso.Carlson testified that he wanted the information "toprove I was being prejudiced against." He suspected; thathe was not being given "an accurate count" because of thesummary manner in which Koski had ascertained hisstanding. Carlson undoubtedly believed on February 13,1974, having received no referrals since-his November 26,1973, layoff, that he was the object of discrimination. Carl-son testified that he would have used the information hehad requested to telephone the employees, or some ofthem, to determine whether, in fact, they were workin'g.27Koski was unclear about why he failed to comply withCarlson's request. At the December 3, 1974, hearing, hesaid, "It's on advice of counsel. Maybe he can explainthat."He also alluded, however, to the fact that "a few"registrants have unlisted numbers and to a belief held inFebruary 1974 that "a lot of the members do not wantphone numbers or any information given-out." Thereafter,at the April 15, 1975, hearing, Koski testified that, in theinterim, he had asked , "possibly 20 or 25" members howthey felt about disclosure of the information, and they wereall opposed; he could only name three such persons, how-ever. At the latter hearing, he also apparently announced apolicy that registrants could look at all the referral cards,27Koski testified that Carlson asked only for information as to the 20applicants ahead of him on the register, and that he only told Carlson hewould "check on the thing " I tend to think Carlson's testimony is,morereliable on the first conflictAs to the second, I doubt that Koski wouldhave simply agreed to mail such information to Carlson, I imagine that bothaccounts were partially accurate That is, Koski said he would check it outand, if it was deemed appropriate, he would send the information to Carl-son 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut not copy down the names, addresses,- or telephonenumbers.General Counsel advances the proposition that-"the'stat-utorily imposed duty of fair representation requires, at avery minimum, that whenever a member has reasonablecause- to believe he is being discriminated against by aunion operating an exclusive hiring hall and requests refer-ral information within the possession of the Union relevantto the determination of whether or not he is, in fact, beingtreated fairly, the Union is required to furnish that infor-mation, and its failure to do so constitutes a violation ofSection 8(b)(1)(A) of the Act."At the threshold is a question of the nature of the issuebeforeme. The complaint alleges that the violation oc-curred when Carlson' "requested that Respondent furnishhim with certain information pertaining to its referral sys-tem .... but Respondent did then fail and refuse, andhas at all times failed and refused, to furnish the requestedinformation." Carlson testified that, on February 13, heasked Koski "if he would give me a list" of the 100 peoplerequested. As discussed, it-seems probable that Koski indi-cated-uncertainty about the matter, but said he would sendthe information to Carlson if he concluded that,it=was ap-propriate to do so.At the hearing, as noted, Respondent took the positionthat it-not only objected to supplying the information toCarlson, but that it also'would object to Carlson copyingthe `information himself. The General Counsel's brief(which speaks in general terms of the Union being "re-quired to furnish . . . information," the "release of - re-quested referral information," "disclosure of information,"ect.) does not in so many words pinpoint the nature of theduty-allegedly owed to registrants-whether it is assertedthat a union is legally required to itself compile the request-ed data or whether a union need at least honor a request byan applicant to examine the records and himself copy in-f ormation `therefrom.At one point in his brief, however, General Counsel an-ticipates that Respondent will advance, as justification forits refusal, the argument that granting such requests "willbe burdensome and inconvenient," and that a disclosurerequirement "will result in the floodgates being burst withrequests for information, resulting in great expense, chaosand confusion." General Counsel reject's this anticipatedargument by asserting that, because there had- been nosuch requests in the past, there is no reasonable basis forbelieving that a'disclosure requirement "will result in anysignificant burden or inconvenience to the Union," andthat, in any event, "any such legitimate `business' interestRespondent might have for maintaining its policy of pro-hibiting the release of this information is clearly out-weighed by the substantiality of the members' interests insecuring the information."In itsbrief,Respondent clearlyassumes the issue to be only whether it was required tofurnish Carlson a list of names, addresses, and telephonenumbers on request.Since the complaint allegation necessarily reflects theunderlying facts which purportedly gave rise to the allegedviolation, and since the General Counsel and, certainly, theRespondent appear to treat theissue asbeing whether theRespondent was obligated to comply with Carlson's -re-quest that Respondent furnish hima list of names, address-es, and 4elephone numbers of 100-individuals on the out-of-work register, I shall treat the complaint as addressingonly that issue, and not any broader question as toCarlson's right to copy information from Respondent's rec-ords.28,InMiranda Fuel, supra,140 NLRB at 185, the Boardheld that Section 8(b)(I)(A)= of the Act "prohibits labororganizations, when acting in a -statutory representative ca-pacity, from taking action against any employee upon con-siderations or' classifications which are irrelevant, invidi-ous, or unfair."While it might be contended that, inoperating a hiring hall, a union is not "acting in a statutoryrepresentative capacity." but rather as an employmentagency for an employer, that argumentseemsto have beenput to rest by the Board'sdictainMiranda,140 NLRB at184, and its holding inHouston Maritime Association, Inc.,168 NLRB 615, 617, 626, fn. 14, (1967), enforcement de-nied 426,F.2d 584 (C.A. 5, 1970).As the Board spelled it out inMiranda,the duty of fairrepresentation derives from a union's Section 9 authorityto act as exclusive representative of all the employees: "Byits selection as bargaining representative, it has become theagent of all the employees— charged with the responsibilityof representing their interests fairly and impartially." Theforegoing, statutory obligation of an exclusive bargainingrepresentative, the' Board held, is subsumed 'into an opera-tive right of employees' by Section 7, whichgrantsemploy-ees the right "to bargain collectively through representa-tives of their own choosing"; the Section' 9 obligation ofunions, translated" into a concomitant Section 7 employeeright to require observance of that obligation, thus protectsemployees from "unfair or irrelevant or indivious treat-ment by their exclusive bargaining agent in matters affect-ing their employment." (140 NLRB at 185.)' ''InMiranda,` quoting Steele v. Louisville & Nashville Rail-road Co.,323 U.S. 192, 203 (1944), the Board defined theduty, as prescribed inSteele,to mean that "differences intreatmentmust relate to `relevant' differences, and theCourt [inSteele]thereupon concluded that `discriminationsbased on race alone are obviously irrelevant and invidi-oiis."' (140 NLRB at 185.) In the present case, there are no"differences in treatment" or "discriminations." The rec-ord makes clear that Respondent would afford to no otheremployee the information it denied to Carlson. This raisesthe question, then, whether a union can,be in breach of itsduty of fair representation when it takes a position affect-ing the entire bargaining unit which might be classified as"arbitrary" or "unfair."The question must be answered in the affirmative. Theunderlying thesis of the duty of fair representation is thatsince employees have, surrendered to the Union the author-ity to represent themselves, the grant of such authority tothe exclusive bargaining agent "includes a statutory obliga-tion to serve the interests of all members without hostilityor discrimination toward any, to exercise its discretion with28 Carlson gave no indication at the hearing that he had wanted the op-portunity to copy the information himself or that he would have done so ifpermitted He believed that it was incumbent on the Respondent to furnishsuch a list. LOCAL NO. 324, OPERATING ENGINEERScomplete good faith and honesty, and to avoid arbitraryconduct,"Vaca v. Sipes,386 U.S. 171, 177 (1967). The stat-site divests employees of the right of self-representationand vests in theirunionthe right to make employment-related decisions which would otherwise have belonged to'the employees alone; that all employees in a bargainingunit may suffer from a union's perversion of its statutoryduty to "avoid arbitrary conduct" is no less an abuse of theauthority transferred by the statute than if the union's con-duct affects only part of the group.In theseminal case recognizingthe duty of fair represen-tation,Steele v. Louisville & Nashville R. R., Co., supra,theCourt treated only with a case of racial discrimination; andresponded in- appropriate terms, finding inherent in therole of exclusive bargaining agent a duty to provide "equalprotection" to all members of the unit.29 Subsequently,however, by virtue of the Supreme Court's decision inVacav.Sipes supra,the recognized duty of fair representation"has since beenexpanded as a principle of general applica-tion to collective bargaining representatives who are re-quired to serve the interests of all members without hostili-tyordiscrimination toward any, to exercise [their]discretion with complete good faith and honesty, and toavoid arbitrary conduct."'N:lo A. Bazarte v. United Trans-portationUnion,429 F.2d 868, 871 (C.A. 3 (1970). TheFourth Circuit has noted that "The repeatedreferences inVacato `arbitrary' union conduct reflected a calculatedbroadening of the fair representation standards,"Allen L.Griffin v. International Union, United Automobile, Aerospaceand Agricultural ImplementWorkers of America,469, F,2d181, 183 (C.A. 4, 1972); accord,Beriault v. Local 40, SuperCargoes & Checkers of the International Longshoremen's &Warehousemen's Union, et al.,501 F.2d 258 (C.A. 9, 1974),and casescited therein.3oThus, the duty of fair representation is no longer positedonly on a failure to afford "equal protection," but, as well,encompassesthe obligation to provide substantive andprocedural due process in taking action or refraining there-from, without reference to whether the union's conduct ef-fects a discrimination as such. See, e.g.,Al Mumford y.James M. Glover,503 F.2d 878, 885, fn. 8 (C.A. 5, 1974)(valid cause of action may lie where union renegotiated apension plan contrary to the, wishes of most of the unitemployees; although "[a]ll previous fair representationcaseswhich have come to the attention of this court in-volved the allegation of either an individual or a minorityof the membership," a complaint affecting a majority is notbarred);cf.Knitweave Finishing Co., Inc.,183 NLRB 1148,1166-67 (1970);Hargrove v. Brotherhood of Locomotive En-gineers, et al.,116 F.Supp. 3 (D.C.D.C., 1953);Buchholtz v.Swift & Co.62 FRD 581;,Willie Aikens v. LW. Abel,373F.Supp. 425 (W.D; Pa., 1974)(dicta).But cf.Benjamin M.Pastrana v. Folding Box, Corrugated Box and Display Work-ers Local 381212 F.Supp. 639'(S.D.N.Y.) (1962).29 "We think the Railway Labor Act imposes upon the statutory represen-tative of a craft at least as exacting a duty to protect equally the interests ofthe members of-the craft as the Constitution imposes upon a legislature togive equal protection to the interests of those for whom it legislates,' 323U.S 192.30 The Board, in fact, had already condemned "arbitrary" conduct inMiranda Fuel,140 NLRB at 185, 186, some 4 years before the issuance ofVaca597Clearly, if "arbitrary conduct" alone constitutes a suffi-cient basis for finding a breach of the duty, it matters notwhether that conduct affects a single individual or the en-tire group. Obviously, for example, a class-action by allmembers of a bargaining unit alleging that the union offi-cers had decided to stop processing all grievances becauseof the burden involved would present a cognizable claimthat the union had violated its duty of fair representation.Similarly, aclaimthat union officers had taken moneyfrom an employer in return for negotiating an unsatisfac-tory contract would clearly violate the union's duty to "ex-ercise itsdiscretion with complete good faith and honesty,"Vaca v. Sipes, supra.In the present case, it should be noted that. Respondent'srefusal to furnish information does not immediately im-pinge on Carlson's employment status.-But inMiranda,theBoard broadly defined-the scope of the duty as "the right[of employees] to be free from unfair or irrelevant or invidi-ous treatment.:. in matters affecting their employment"(140 NLRB at 185; emphasis supplied). InBazarte, supra,the court expansively delineated- the duty as applying to"the negotiation,administration,and enforcement of collec-tive bargaining agreements," 429 F.2d at 871 (emphasissupplied), and inMumford, supra,the court even moresweepingly stated, "Such a- duty is legally compelled incontexts other than that in which a labor organization andemployer are accused of violating contract terms. There isa duty of fair representation in all union dealings implicitin the Congressional grant to unions, in 29 U.S.C.A.§ 159(a), of the exclusive power to represent all employeesin the collective bargaining -unit." 503 F.2d at 882. In thiscase,Carlson's efforts to obtain information to determinewhether the Respondent was nondiscriminatorily operatingits hiring hall with respect to his own employment opportu-,nities, the latter right being guaranteed him by the collec-tive-bargaining agreement, was plainly a "matter affecting[his] employment" and thus within the ambit of the duty offair .representation.For purposes of this case, the primary question appearsto be whether the Respondent has engaged in "arbitraryconduct" in refusing the, requested information. InGeneralTruck Drivers,Warehousemen, Helpers and Automotive Em-ployees, Local 315, supra,the Board held that the duty toavoid arbitrary conduct "must mean atleastthat there be areason for action taken." InFord Motor Company v. Huff-man,345 U.S. 330, 338 (1953), the Supreme Courtsuggest-ed that the reason underlying a particular action of a unionmay not easily be challenged: "A wide range, of reason-ableness must be allowed a statutory bargainingrepresen-tative in serving the unit it represents, subject always tocomplete good faith and honesty of purpose in theexerciseof its discretion."But the Board plainly does not mean thatanyreasonadvanced by a union is sufficient, and the Supreme Court's"wide range of reasonableness" standard implies, ofcourse, the existence of conduct which isnotreasonable,and therefore prohibited. Furthermore, as General Counselpoints out, citingInternationalUnion of Electrical Radioand Machine Workers, AFL-CIO, Frigidaire Local 801 v.N.L.R.B.,307 F.2d 679, 683 (C.A.D.C., 1962), it need beborne in mind that "the requirement of fair dealing be- 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDtween a union and its members is'in a sense fiduciary innature . . . . A union may not treat as adversaries eitheritsmembers or those potential members whose continuedemployment is dependent upon union membership .. .The union is the agent for employees ... .In this case, the following reasons are assigned for theRespondent's decision not to furnish the list requested byCarlson. Koski testified that "a few" registrants were jeal-ous enough of their privacy to have unlisted telephonenumbers; while,, in pursuit of employment, they confidedthese numbers in the hiring hall, they presumably wouldnot care to make the numbers accessible to any registrantwho walked into the hall and asked for such information 31Similarly, some of the registrants told Koski, apparentlyprimarily after the request was made, that they preferredthat their phone numbers not be bandied about.I first must say that it would appear that the foregoingconsiderations did not personally animate Koski's refusalon February 13, as evidenced by his referral to counsel atthe hearing of the question why he refused Carlson's re-quest. Furthermore, I see no legitimate basis for refusing togive out the telephone numbers of those employees whoare in fact listed in the directory; they have made theirnumbers available to the public, regardless of any concernprivately expressed to Koski about not desiring disclosure.At any rate, as the Board indicated inExcelsior UnderwearInc.,156 NLRB 1236, 1244 (1966), it will not presume thatharassment will follow release of such information. Those"few" employees who have unlisted numbers, however, ob-viously have indicated a desire to maintain their privacy.But this objection could have been cured by only furnish-ing Carlson the telephone numbers of those whose tele-phones are listed in the directory 32 Respondent made nosuch offer 33 -Tliel final reason alluded to by Respondent in its brief isthat the preparation of the list would entail an onerousburden on Respondent, requiring, conjecturally, the con-struction of "hundreds of different sequential lists" if anumber of employees requested such information.As a theoretical matter, I do not perceive the necessity ofpreparing "hundreds of different sequential lists." All thatRespondent would be required to do, if it had no such list,would' be, upon the first request, to make up a list of infor-mation pertaining to'' all persons on the out-of-work regis-ter.Thereafter,' as referrals were made and new registrantsadded, this master list could be kept current by striking outthe names of those referred and adding the new names tothe bottom of the list. Whenever a request for the list wasproperly made,' Respondent could' furnish a copy, of themaster list as it then stood.31As Respondent points out, the fact that only Carlson asked for datawould not, once the principle was established, preclude any registrant, whobeheved.himseif to be the subject of discrimination, from requesting a list ofall of the names, addresses, and phone numbers on all the cards in the,out-of-work register32While Carlson requested the telephone numbers of 100 people, there isno showing in the record that any of the 100 individuals involved in fact hadunlisted numbers Koski was questioned, about this, but did not know33As to the duty to make an alternative offer of information, cfGeneralElectric Company,150 NLRB 192, 261 (1964), and cases cited therein at fn90.More importantly, however, although Respondent refersto the matter in its brief, the logistical problem was nevermentioned by Koski at the hearing as a reason for denyingthe information to Carlson. Koski, in fact, conceded thathe agreed to "check out" the request, without noting anyconcern about the physical problem of preparing a list. Thereason for this, I believe, is disclosed by Koski's testimonyat the hearing indicating that such a list was already inexistence. He testified that when he and the other businessagent are traveling, "we carry indexes of out-of-work menwith us." The indexes contain "the names and phone-num-bers and lay-off date" of the men on the register.Unless the reason for ostensibly arbitrary conduct is"apparent," the Board said inGeneral Truck Drivers, Local315, supra,"we will have no choice but to deem the con-duct arbitrary if the union does not tell us what [the reason]is."And inN.LR.B. v. Great Dane Trailers, Inc.,388 U.S.26, 35 (1967), the Supreme Court warned against speculat-ing about justification(". .. the Court of Appeals miscon-strued the function of judicial review when it proceedednonetheless to speculate upon whatmight havemotivatedthe company.") If there were any practical problems aboutreproducing the list already in existence, or any reason whythat list would not have served Carlson'.s purposes, Re-spondent has not told us about them.In my judgment, Respondent has failed to advance anylegitimate reasons for withholding from Carlson the list re-quested. Koski testified that he had no objection to Carl-son perusing the out-of-work register, even-for a period oftime long enough to memorize some names and phonenumbers; yet he offered no colorably valid reason for notfurnishing the limited information requested, as discussedabove, despite the fact that he already apparently had a listwhich would have met Carlson's requirements. As previ-ously noted, he was not even sure of the reason at thehearing: "It's"on advice of counsel. Maybe he can explainthat."This is not to say that I consider the information request-ed to be of inestimable value to Carlson. Still, its use mighthave produced some evidence that the' referral system wasout of kilter and being operated in a way which adverselyaffected Carlson's interests. Conversely, the informationadduced from the other employees might have satisfiedCarlson that he was being properly treated. In these cir-cumstances; where an employee seeks information from hiscollective-bargaining agent in a "matter affecting his em-ployment," and the Union establishes on the record noarguably reasonable basis for refusing to supply thatinfor-mation, I must conclude that the'Unign's conduct is arbi-trary.A union is a service agency, designed to further the inter-ests of the employees it represents. There is no reason for itto be a closed society, unresponsive to reasonable requestsof the unit employees. As the Court of Appeals for theDistrict of Columbia Circuit noted inI.U.E., Frigidaire Lo-cal 801 v. N. L. R. B., supra,307 F.2d at 683 (per Burger, J.),a union, as the agent of employees, is subject to the positiveobligation set forth in Restatement (Second),Agency§381(1958): "to use reasonable efforts to give his principal-in-formation which is relevant to affairs entrusted to him andwhich, as the agent has notice, the principal would desire LOCAL NO.324, OPERATING ENGINEERSto have." On the evidence before me, there is nothing toshow that Carlson's request required Respondent to exertefforts which might be deemed unreasonable and beyondthe call of the duty described.I do not, of course, pass on any other situation whichmight arise in the future. Respondent could well receiveother requests for other relevant information which itmight adequately justify refusing to honor. Indeed, theremight be suchreasonshere, but they are not in the recordnor arethey "apparent" to me. I hold only that, on thisrecord, no legitimate reason appears for Respondent's re-fusalto furnish the list of names, addresses, and telephonenumbers requested by Carlson on February 13, 1974, andthat by such arbitrary conduct, Respondent has violatedSection 8(b)(1)A) 34IV. THE EFFECT OF THE UNFAIR LABOR PRACTICE UPONCOMMERCEThe activities of Respondent set forth above have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V THE REMEDYHaving found that Respondent has engaged in an unfairlabor practice in violation of Section 8(b)(1)(A) of the Act,I shall recommend that it be ordered to cease and desisttherefrom, and to take affirmative action designed to effec-tuate the policies of the Act.As General Counsel points out, the information request-ed on February 13, 1974, would be useless to Carlson atthis time, and a requirement that Respondent now producethe information would be inappropriate. General Counselseeks, rather, a prospective order requiring Respondent to"release toinquiringmembers who have a reasonablecauseto believe they are being discriminated against rele-vant referral information within its possession, including,but not limited to, the names, addresses and phone num-bers of unemployed members."I seeno basis for limiting an order to "members whohave a reasonable cause to believe they are being discrimi-nated against." Preliminarily, of course, there may be regis-trants for whom Respondent is the agent but who are not"members." Primarily, I think that where it exists, the dutyto furnish information runs to any registrant who may havea reasonable use for such information, and not simply tothose who have "reasonable cause to believe they are beingdiscriminated against." However, because the nature of fu-ture requests may vary considerably, and because Respon-dent may have justifiable reasons for refusing such requestswhich have not been litigated on this limited record, I shallconfine my recommended order to requiring Respondent34 If the issue were before meof whether Carlson was improperly deniedthe rightto copy the requested information himself, I would,a fortiori,findthat suchdenial wasviolative of the ActRespondent has made no contentionbased on various sections of theLandrum-Griffin Act, such as 29 U S C §§414, 431(c), and 481(c). I do notconstrue thoseprovisionsas delimitingthe scope of a union's obligation tofurnish informationto the employees it represents.599to refrain from arbitrarily denying referral information toregistrants.CONCLUSIONS OF LAW1.Michigan Chapter of the Associated General Con-tractors, Inc., and its employer-members, are engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.The Respondent is a labor organization within themeaning of Section 2(5) of the Act.3.By refusing, on February 13, 1974, to supply MelvinCarlson the list of names, addresses, and telephone num-bers of 100 employees on Respondent's out-of-work regis-ter,Respondent breached its duty of fair representationand interfered with, restrained, and coerced Carlson in theexercise of his rights under Section 7 of the Act, therebyviolating 8(b)(1)(A) of the Act.4.The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Section2(6) of the Act.5.Except as set forth above, Respondent has not violat-ed the Act.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER35Local No. 324, International Union of Operating Engi-neers, AFL-CIO, Escanaba, Michigan, its officers,agents,successors, and assigns, shall:1.Cease and desist from:(a) Interfering with, restraining, or coercing employeesin the exercise of their rights under Section 7 of the Act byarbitrarily refusing to honor requests for information,made by employees on the out-of-work register who have areasonable need therefor, pertaining to the exclusive refer-ral system operated by Respondent.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a)Post at its office in Escanaba, Michigan, copies ofthe attached notice marked "Appendix." 36 Copies of saidnotice, to be furnished by the Regional Director for Region30, shall, after being duly signed by an authorized repre-sentative of Respondent, be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all places36 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National LaborRelationsBoard,the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes36 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in thenotice reading"Posted byOrder of the National Labor Relations Board" shall read "PostedPursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board " 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhere notices to members and registrants are customarilyposted. Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(b)Notify the Regional Director for Region 30, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it here-by is, dismissed insofar as it alleges violations of the Actother than found herein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had a chance to presentevidence, the National Labor Relations Board has foundthat we violated the National Labor Relations Act, and hasordered us to post this notice.WE WILL NOT interfere with, restrain, or coerce em-ployees in the exercise of their rights under Section 7of the Act by artitrarily refusing to honor requests forinformation, made by employees on the out-of-workregister who have a reasonable need therefor, pertain-ing to the hiring hall system operated by this Union.LOCALNo.324,INTERNATIONALUNION'OFOPERATINGENGINEERS,AFL-CIO (MICHIGANCHAPTER,ASSOCIATEDGENERAL CONTRACTORS OFAMERICA, INC.)